Citation Nr: 0518491	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.   


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.  He died in September 1997.  The appellant is the widow 
of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.                 

By a March 2004 decision, the Board denied the appellant's 
application to reopen a previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed the Board's decision 
to the Court of Appeals for Veterans Claims (Court).  While 
this case was pending before the Court, the Office of General 
Counsel for VA and the appellant, by and through her 
attorney, filed a joint motion for remand, dated in September 
2004.  In an Order, dated in September 2004, the Court 
granted the joint motion, vacated the Board's March 2004 
decision, and remanded the claim to the Board for further 
review.       

In May 2005, the appellant's representative submitted a brief 
in support of the appellant's claim.  In the brief, the 
appellant's representative raised the issue of entitlement to 
compensation benefits for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).  This 
issue has not been developed for appellate consideration and 
is referred to the RO for appropriate action.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.




REMAND

A preliminary review of the appellant's claims file reveals 
that due to a hearing request, this matter is not ready for 
appellate disposition.  By an August 2001 rating, the RO 
denied the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement in May 2002, and a 
statement of the case was issued in January 2003.  On 
February 12, 2003, the RO received the appellant's 
substantive appeal (VA Form 9).  In the appellant's 
substantive appeal, the appellant indicated that she did not 
want a Board hearing.  However, in a second VA Form 9, 
received by the RO on March 7, 2003, the appellant indicated 
that she desired a hearing at the RO before the Board.  Thus, 
this case needs to be returned to the RO so that a hearing 
before the Board at the RO may be scheduled.  

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should place the appellant's name 
on the docket for a hearing before the 
Board at the RO, according to the date of 
her request for such a hearing.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required by the appellant until she 
receives further notice; however, she may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




